QERALD c. MANN              A-     1s.-




   Honorable Leo Presnell
   Cbtity Attiiti&sey
   up;*hti,
          CoSCi        .'
   ffllmer,Texas
   'Dear Sir:                    :Oplnlon.~oorO~IOOa
                                 I@: Sbi~,foiltq4nd ohntq exiter
                                      .Patb e‘ps.&nsr&lp ln%he
                                      pureha   of~‘&d~toi’   g&l&r
                                      for road and;street~repelr
                                     .'rOrk?
             YoW request ~for en oplnicihontha      aboa* stated qu&-
   tion haa been reoeliredby this 0ffi04.
                Your letter reads in pi&   ,s fi+ows:
                     "In purches,eof ~a i&otor.gr&:iler
                                                     for
                'roe'h
                     end street repair wO5k; 00Uld 5h6 Ctiii-~
                olesloners' 6:0&t of Upshui+C&tJi legally'
                &u?er.lnto-a -p&rt&&hip &greem6nt~with the
                city of Qllmer.whersby'eeoh ti9ul.dpey,@B
                equal'emotit of piirehes.$'priW;'end.di?.ide'.~,
                the time accordingly as to ita use ?n county
                roads and street? of the.clty.?n
               3Yh4 Commlssloners~~Colirt.'iaa oourti$~llm%ted power
    end.jtWi4diCtiQn,   end has 'ne.power'ior duties exctipt~thy
   which are cltiarlyset fotithend.dHlned 3.ithe~Goiis$ituti?n
   and atatuteti. The.atetut&a have cle.Wly~d6flne~ the poweTa,
   preacx$bed--theduties, and'lmpoakdllebl~~ties of the'Com-
   timloners' Court, the mediun'through~whioh the different.
   counties ait, end~from thesei statute& mus6com6 all..of-the'
   authority veated.ln-the iiomty. Teir..&i% vol. 'Ll,.p. 563;
   Edwards County v. Jennings;,33 S..'S.585.
                we quote from Tsxas.~~urisprudencevdl. 'IX.>p.'632 as
    follows:
Honorable Leo Presnell, Page 2 O-1000 *




              "The authority.of the commlssloners~
         court-es the governing body of a county
         to make.contrecta in Its behalf Is etrict-
         ly limited to that conferred &the+ ex-
         pressly or by fair or neceasery implice-
         tion by the constitution and laws of the
         &ate.   If the 'commissioners'court acts
         without authority in making e coritrect,
         the county Is not bound by Its ectiae.
         However, although an attempted contract
         Is beyond the power end authority coifided
         In the county commlssiohere, It may be en-
         forceable, apparently, If it 1s not IlIe-
         gel es well es ultra vlrea.  The wisdom of
         a contract Is not e matter lpt6 which a
         judicial tribunal wlll'lnqulre; and the
         court will not substitute Its judgment for
         that of the commissioners* court so long
         es the letter cbntrects under'the euthor-
         lty of law. Again, the general powars
         glvento the commlssloners,~,.qourtare of
         little prectlcel,velue without the fur-
         ther authority to use edquate: means to ln-
         sure the.proper, intelligent and effective
         exercise thereof.
             ."The commlssioners~ court must have
         authority of-law for its contract, and, If
         the authority has been given, a reasonable
         constructJon of It will be given to effect
         its purp&e."
          Also, see the ceses of: Roper v. Hell, 280 S. W;
289; Baldw1n.v. Traviis'Cdunty; 08 S.W. 480; 'TarrantCounty
VS. Rogkrs, 125 S; W. 592; .commissioners'Court v. wellice,
15 S. W. (2d) 535.
              *Municipal corporations are the
         creatures of the State, oontrivsd for
         Ita benefit; end they are invested
         with such authority and privileges,
         and have~oiilysuch,popers, as:the
         State has seen flt to confer upon
         them. They exercise only delegated
         authority; all acts done'by them must
         find authority In the lay of their
         creation. Common law prerogatives of
Honorable Leo Presnell; page 3 O-1000




         the State are g&orally held not to b4 avaIl&
         ablelto them. 9 9 9* Tex. Jirp.vol. 30 p. 971
         d%ent vi Randolph, 130,s~ IV;~I~I;-ToWII
                                                of
         ~rlfflnggperk;v.~ City of Port Authur, 38 s. W.
         (26) 593.
             “The  extent of the authority of'ac&&-
        pal cctrporatlonais & question of construction.
        They powers granted to them ar4 usually strict-
        ly construed; any fair; resoneble or subafan-
        tlel'doubt concerning the existence of power
        is to'be reao&ved against ths'oorporetion(land
        the dlaputed power Is to be denied. I)0 9 Tex.
        JIW. vol. 30,'p. 110; City of Brenheq.va.,&lle  &
        Seelhorat, 153 S.W. 345; City-of Clebu%.it
        Gulf, .C & g:F. B. ‘Co., 1 S. ,W. 342; Woat vt
        ‘City..of   Waco,   294   S.   W, 832.

        Article $56,. RI C. S.- reads es.follows:
             ."Seldcourt may erect bridges wfthfa the
        corporate limits of any city or tonqto thi,
        same extentsand under the.kamk doiidltlonano?
        prescrlbed'by law for the construction of
        bridges outslde~the limits of any city or town.
        Said court and the,governing body of any city
        or town may cooperate in the erection of a
        bridge within the corporate l+ta   of.a oity
        or.'town,sxidjointly erect suoh bridge upon
        terms end conditions mutually agreed upon;
        end either or boththe city and county may
        issue its bonds to pay its proportionate part
        of the debt by complying with the r4quirbmeFtS
        of the law regulating the ikstienceof bonds by
        counties and cities and toama.'
         &-title    4492,   R. C. S., reeds es followa:
              -"A, commissioners court may co-operate with
         and join the proper authorities of any c!.tyha?-
         ing a populatidu of ten thousand persona 05 more
         j.nthe establishment, building, equptment and main-
         tenance of a hospital in said city, end to aPPro-
         pEte    such funds as may be determined by said
                 after joint conference with the authorities
         of &h    cit,yor town, end the management of such
Honorable Leo Presnell, page 4 O-1000



        hospital ahell.be under the joint control
        of such,court exidcity authorities."
         The above-quoted statutes apeciflcelly euthorlae
contracts between couutiea end cities for specific pur-
poses therein stated; howover, after a deligent search of
the stetutea we do not f%nd any atetute~euthoriaing a city
end oounty.to enter into a partnership In the purcheae of
a motor grader for road end street repair work. And, In
the ebsence'of e statute authorialng e oity and county to
enter into a contpect end partnerhip In the purchase of a
motor greder; the city end county would have no authority
to do,so:.
         InviewRof the foregoing authorities, you em
r4apectfully edvlsed that it is the opinion of‘thla'd4-
pertmeat that the Commiaslonerat Court of Upahiu‘County
cannot legally enter lnto'e pertncrahipIgreemant with
the City of Cilmer to purchase a motor grader for road
end street repair work.
         Truat%ng thetthe foregoing answers your inquiry,
we remeln-
                            Youis very truly
                            ,.
                            AT&NEYGRRERAL      OFTEXAS


                            BY       Ardell vi11reais
                                            AsslstBnt
AW-MR/pfau
APPROVED JUJ!J26 1939
'.BWD.C. W'
ATTORNEY GENEF@L OF TJXAS